U.S. Department of Justice

 

United States Attorney
Southern District of New York

United States District Courthouse
300 Quarropas Street
White Plains, New York 1060]

March 3, 2020

Honorable Lisa Margaret Smith
United States Magistrate Judge

Southern District of New York

United States Courthouse

300 Quarropas Street

White Plains, NY 10601

Re: United States v, Leland Rebinsen
20 Mag. 2232

Dear Judge Smith:

The defendant in the above-referenced Complaint was arrested this afternoon in the
Middle District of North Carolina. Accordingly, the Government requests that the Complaint be
unsealed.

Respectfully,

GEOFFREY 8. BERMAN
United States Attorney

wy ZW ib

(Marcia S. Cohen®
Assistant U.S. Attorney
(914) 993-1902

Mea ios Margqar £ By

 

 

 

 
